  Case 2:19-mj-00359-RJK Document 1 Filed 06/20/19 Page 1 of 2 PageID# 1

                                                                    FILED

                  IN THE   UNITED STATES   DISTRICT COURT         JUN 2 0 2019

                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                                             ULhHK. U.S. DISTRICT COURT
                                                                   NORFOLK. VA
                             NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.                                Case   No
                                        Court Date:   August 5, 2019
NICHOLAS J. BLEEKER


                           CRIMINAL INFORMATION


              (Misdemeanor)-Violation Notice No. 6339233

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about May 29, 2019, at the Navy Exchange at Naval Air

Station Oceana, Virginia Beach, Virginia, in the Eastern District of

Virginia, the defendant, NICHOLAS J. BLEEKER, did willfully and

knowingly steal and purloin property of the United States of a value

less than $1,000.00.

     (In violation of Title 18, United States Code, Section 641.)

                                   Respectfully submitted,

                                   G. Zachary Terwilliger
                                   United States Attorney


                             By:        I a
                                   lames T. Cole
                                   f'Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph: (757) 441-6712
                                   Fax:(757) 441-3205
                                   James■ColeQusdoj.gov
Case 2:19-mj-00359-RJK Document 1 Filed 06/20/19 Page 2 of 2 PageID# 2
